Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “devices for rotating the forming support” in claims 53 and 55.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 53-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitation “devices for rotating the forming support” in claims 53 and 55 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In particular, the specification is devoid of any structure that performs this function.  Therefore, claims 53-82 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 53-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Per MPEP 2163(II)(A)(3)(a), “when a claim is rejected as indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph because there is no corresponding structure, materials, or acts, or an inadequate disclosure of corresponding structure, materials, or acts, for a means- (or step-) plus-function claim limitation, then the claim must also be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of an adequate written description.”  Accordingly, the claims are also rejected under 35 U.S.C. 112(a) for lack of an adequate written description.  
Claims 53-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 53 (and several dependent claims) define that the apparatus comprises “at least one” forming support, forming device, extruder, conveyor and application device but then later refers back to these elements without consistency with the “at least one” language (e.g. “the conveyor”, “the forming support,” etc.), this raising some potential for confusion in assessing the scope of the claim as it is unclear if the later references apply to all of the “at least one” elements.
	Claim 53, lines 11-13 are indefinite and confusing.  It is not clear what “has a desired cross section” (i.e. the application device or the elongated element) and it is not understood what is meant by defining that the coils are wound on the forming device since it is the forming device that is seemingly doing the winding.  Further, the words “the forming” run together and it is not clear what is “positioned close to the proximal end of the conveyor.”
	In claim 53, line, it is uncertain whether the reference to “devices” (plural) is intended to require plural devices to rotate each forming support.  
	In claim 56, the range is indefinite as from the language defining “higher than or as high as about 1.2 times the linear delivery speed,” it is uncertain whether the “higher than” is in reference to the “linear delivery speed” or “1.2 times the linear delivery speed”.  An analogous issue of indefiniteness in the definition of the ranges is present in claims 57-59, 64, 65, 67 and 68.
	In claim 73, line 2, it is unclear if the “conveyor belt” is the same as the conveyor belt already defined in claim 53 - if it is, it seems “a” should be changed to e.g. “the”.
	Claim 82 defining that the forming support is a cylindrical drum is indefinite as it conflicts with claim 80 (from which it depends) that already defines that the forming support is toroidal.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims ?? are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/053278 to Marchini et al. taken in view of Vinton (US 4,240,863), and at least one of [Wulker et al. (US 5,942,059) and Dieckmann et al. (US 3,418,191)], and optionally further in view of Geyer (US 3,871,810) alone or further in view of WO 99/61230 to Benzing et al.
	WO ‘278 discloses an apparatus for building a tire comprising a forming support (16) and a forming device to form components of elastomeric material on the forming support, the forming device comprising an extruder (22) delivering a continuous elongated elastomeric element at a desired speed (page 15, lines 26+), a conveyor (33) with a proximal end adjacent the forming support, an application device (30) for winding the elongated element in coils on the forming support (page 16, lines 16-29), and devices for rotating the forming support (page 27, lines 29-31).  Further, the extruder feeds the continuous elongated element to between a moving surface of a conveyor belt (36) and a presser device (48) within the conveyor, where the conveyor belt is wrapped around a distal roller (37b) adjacent the extruder.  
	As to their being no interposition of other upstream devices between the extruder and the conveyor adapted to receive the continuous elongated element, although WO ‘278 illustrates an interposed shaping device (27), this is described as only "preferably" included (page 16, lines 1-5) and therefore it is considered to have been reasonably contemplated or obvious from this disclosure that this shaping device is optional.  It is additionally noted in this regard that optionally applied Geyer provides additional guidance to the artisan in terms of the known advantages and disadvantages of including a pair of calender rolls downstream from an extruder (esp. cols. 1-2).  In particular, Geyer evidences an understanding of the ordinary artisan that while a conventional extruder with a contoured slit die has disadvantages in terms especially of producing coherent blemish-free feathered edges, which disadvantages can be partly overcome by including downstream calender rolls, such downstream calender rolls also still have problems in terms of providing blemish-free, coherent, feathered edges as well as difficulties in altering the cross-sectional shape due to the need to change a bulky contoured roll thereof (cols. 1-2 of Geyer).  Guided by this additional understanding, the ordinary artisan would have particularly understood the advantages and disadvantages of including downstream calender rolls such as in WO '278 and been able to choose whether to include such an additional shaping device accordingly for only the expected and predictable results.  In particular, if feathered edges are not particularly needed (such as seemingly would be the case for a circular or ellipsoidal cross-section), it would have been particularly understood from these additional teachings of Geyer that the additional shaping device of WO ‘278 may not provide sufficient benefit to offset the additional cost and complexity and thus the ordinary artisan would have found it to have been particularly obvious to omit such additional, and optional rolls, especially where a circular or ellipsoidal strip is extruded, for only expected and predictable results.  Thus, to summarize, being only “preferably” included, the shaping rolls in WO '278 would have been understood as optional and thus their exclusion would have been within the teachings of the reference.  Further, in view of optionally applied Geyer, and the additional understanding evidenced by its teachings, the artisan would have been further expected to understand the advantages and disadvantages of including such additional downstream shaping rolls and been able to make a reasoned choice as to omission thereof based on the results desired versus the cost/complexity – again, only the expected and predictable results would have followed either selection.  In such instance, the continuous elongated element would be fed directly from the extruder to the conveyor/presser as claimed. 
	Additionally and alternatively, it would also have been obvious to eliminate the downstream shaping rollers (28) in WO ‘278 and replace them with a special shaping die constituted by a driven roller and a stationary die-blade confronting the roller to define a convergent nozzle like chamber integrated into the extruder in view of Geyer (e.g. col. 1, lines 4-14), taken alone or further in view of WO ‘230 to Benzing et al.  In particular, Geyer teaches that, instead of using a pair of downstream calender rolls, integrating the shaping function into the extruder die using a fixed extruder die blade in combination with a driven roller to define a convergent nozzle chamber.  In light of this teaching, it would have been obvious to replace the downstream shaping rollers in WO ‘278 with an extruder die as taught by Geyer with an expectation of avoiding the problems that accompany use of such downstream shaping rollers.  This would have rendered it obvious to directly feed the elastomer from the extruder to the conveyor without interposition of other upstream devices, the shaping die then being part of the extruder.  This is consistent with a conventional understanding in this art that a roller as part of an extruder die is part of the extruder as evidenced by the background discussion of extrusion in WO ‘230 to Benzing et al. (pages 1-2, esp. page 2, lines 10-11).  
	As to the claimed relative speeds, it is first noted that the claims are directed to an apparatus whereas the various claimed speeds and their relative control relate principally to the process of using the apparatus and would therefore require nothing more than a capability for the relevant speeds to be controlled in desired fashion.  WO ‘278 indicates that the conveyor can be moved at a higher and thus different linear velocity than the peripheral velocity of the shaping rollers (page 17, lines 11-16), which would be the output speed of the shaped material, and further that the conveyor speed is controllable (page 18, lines 31-34).    Although specific reference to the linear delivery speed out of the extruder is not given by WO ‘278, it would have been obvious to one having ordinary skill in this art that the speed of the shaped material from the shaping device, be it the extruder or the extruder + calender rolls, should follow this teaching whether or not the optional shaping rollers are used.  Further, it would have been particularly obvious to provide for controllable speeds in view of Vinton which is directed to a very similar process of producing and winding a continuous elastomeric strip using an intermediate conveyor and suggests that a controlled stretch be desirably imparted in part by driving the conveyor at a higher rate than the rate of extrusion (col. 8, lines 12-21).  As to the peripheral speed of the forming support being different than the linear delivery speed, again this relates to the intended manner of operation and would require only a capability to control the speeds including the peripheral speed.  WO '278 indicates that devices to rotate the forming support are provided and although it does not specify what these relative speeds should be, it would however have been obvious to provide a capability to also impart stretch by rotating the support at a greater peripheral speed than the conveyor speed in view of Vinton which teaches this (col. 8, lines 21+).  Since the conveyor speed is also taught by Vinton to be controlled to be higher than the linear delivery speed of the extruder, control that allows the peripheral speed of the former to be higher (and thus different) than the linear delivery speed of the extruder as claimed would have been obvious – only the expected and predictable results would have been achieved.  
	As to modifying the speed ratios during application, this again principally relates to the manner of operation of the apparatus, only requiring such a capability.  As it would have been obvious to provide for control of all the relevant speeds as already noted, a capability for modification thereof during application would have likewise been obvious.  Further, Wulker et al. is also directed to strip winding tire components and indicates that it is desirable to wind with a predefined speed ratio (SSR) (and thus degree of stretch) but that if during winding it is detected that the component dimensions are different than required, that the speed ratio should be varied (e.g. col. 4, line 34 – col. 5, line 49) to correct for this.  Dieckmann likewise teaches that in strip winding tire components, it is desirable to alter the winding speed ratios (and thus stretch) during winding to be able to achieve the desired contour – note esp. col. 7, lines 56+.  To include a specific capability to vary the speed ratios during application of the strip during winding would therefore have been particularly obvious in view of these teachings in order to be able to more accurately achieve the desired component contour.  An apparatus as required by claim 53 would therefore have been obvious.
	As to claim 54, as already noted, it would have been obvious to provide control with a capability to have the peripheral speed higher than the linear delivery speed in view of Vinton.  As to claim 55, providing controllable speeds would have been obvious as already noted and as such, to include a control unit to effect this would have been seen by one having ordinary skill in this art as necessary and obvious.  As to claim 56-68, it would have been obvious to provide for individual control of the various speeds as already noted, the particular relative speeds relating to the intended manner of operation and not defining additional structural features of the apparatus.  As to claim 69-72, the presser device (48) is a roller at a distal end (the end facing the extruder) of the conveyor that engages the elongated element with an elastic presser element (page 22, lines 30-34).  As to claims 73-76, the conveyor (33) includes a conveyor belt (36) wrapped on proximal (37a) and distal (37b) rollers and linear moving surface (fig. 3).  As to claim 77, the application device includes an application member (31) acting in thrust relationship toward the forming support (page 16, lines 31+).  As to claims 78-79, the extruder includes a cylinder (23) having a screw (24) and gear pump (26).  As to claims 80-82, the forming support can be toroidal or cylindrical (page 12, line 30 - page 13, line 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
December 3, 2022